department of the treasury internal_revenue_service washington d c date jan contact person identification_number telephone number t'eo-bs employer_identification_number sin dollar_figure i o l e o n dear sir or madam this is in reply to a ruling_request dated date submitted on behalf of a and b concerning a proposed transfer of assets by a to c and subsequent termination of a's foundation status ais a community_trust fund recognized as a private_foundation under sec_509 a coordinates the charitable grants made by a variety of trusts of the internal_revenue_code that incorporate the terms of the declaration of trust that created a bis an organization recognized as exempt from federal_income_tax under sec_501 of the code and classified as a publicly_supported_organization under sec_170 of the code b operates as a public community_foundation to meet the needs of the local community a and b have entered into a memorandum of understanding whereby both entities will share administrative resources c is an organization recognized as exempt from federal_income_tax under sec_501 of the code and classified as other than a private_foundation under sec_509 a has determined that it can better serve its community and those individuals wishing to make charitable gifts through the auspices of a in the corporate form with the concomitant structural flexibility and liability protection upon receipt of a letter_ruling from the service in response to this request and upon receipt of approval from attorney_general a will transfer all its assets to c thereafter any subtrust referring to a will be interpreted to refer to c one day after such transfer of assets a will send a notice of termination pursuant to sec_507 to the service a will thereafter dissolve courts and the sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or is liable for the entire amount of such tax abated under subsection g sec_507 of the code provides that the status as a private_foundation of any organization with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter shall be terminated if such organization distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described for continuous period of at least calendar months immediately preceding such distribution sec_507 of the code imposes on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_4940 of the code provides for the imposition on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on its activities a tax equal to percent of the net_investment_income of such foundation sec_4941 a of the code provides that there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation other than on operating_foundation under sec_4942 for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 of the code defines the term qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes describe in sec_170 other than a contribution to i an organization controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation unless certain requirements are satisfied or ii any private_foundation which is not an operating_foundation under sec_4942 unless certain requirements are satisfied sec_4944 of the code imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation's exempt purposes sec_4945 of the code imposes a tax on any taxable_expenditure as defined in sec_4945 made by a private_foundation sec_4945 defines a taxable_expenditure to include among other things a grant to another organization unless such organization is not a private_foundation or unless the donor private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 d of the code provides that the term taxable_expenditure includes any amount_paid or incurred as a grant to an organization unless a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include an organization which is described in sec_501 other than an organization described in sec_509 revrul_2003_13 r b discusses four fact patterns in which a private_foundation distributes all of its net assets to one or more public_charities described in sec_509 sec_509 or sec_509 of the internal_revenue_code and the underlying tax consequences of such transfer under sec_507 and sec_4940 through under sec_507 of the code an organization's status as a private_foundation is terminated if it distributes all its net assets to one or more organizations described in sec_509 e organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding the distribution an organization that terminates its private_foundation_status under sec_507 is not required to give notice under sec_507 of the code and is not subject_to the tax described in sec_507 if a private_foundation distributes all its net assets to a public charity not described in sec_509 of the code or is described in sec_509 or then the rules of sec_507 do not apply in this case a’s distribution to c is not described in sec_507 of the code because c is an organization described in sec_509 of the code thus a’s private_foundation_status is not terminated unless it gives notice under sec_507 of the code since a will have will have no assets on the date it provides notice the tax imposed by sec_507 will be zero see revrul_2003_13 based on the information furnished and assuming that your organization and bwill operate as described above we rule as follows a's proposed transfer of all of its assets to c is not a voluntary or involuntary private_foundation_status termination described within sec_507 or a thus a’s transfer will not result in any private_foundation_status termination_tax under sec_507 of the code a’s termination of its private_foundation_status at a time when it will have no assets will not result in any private_foundation_status termination_tax under sec_507 of the code the proposed transfer of a's assets to c will not give rise to net_investment_income subject_to tax under sec_4940 of the code the proposed transfer of a's assets to c does not constitute an act of self-dealing and is not subject_to tax under sec_4941 of the code the proposed transfer of a’s assets to c constitutes a qualifying_distribution such that a will not be subject_to tax under sec_4942 of the code the proposed transfer of a’s assets to c does not constitute investments that will jeopardize a’s exempt purposes and will not be subject_to tax under sec_4944 of the code and the proposed transfer of a's assets to c does not constitute a taxable_expenditure and is not subject_to tax under sec_4945 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
